                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MISSOURI
                                    CENTRAL DIVISION

M.B., et al.,                                 )
                                              )
                Plaintiffs,                   )
                                              )
        v.                                    )       Case No. 2:17-cv-04102-NKL
                                              )
Jennifer Tidball, et al.,                     )
                                              )
                Defendants.                   )


        JOINT MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                SETTLEMENT AND SUGGESTIONS IN SUPPORT

        The parties have entered into a proposed Settlement Agreement (the “Settlement

Agreement” or “Agreement”) resolving this class action lawsuit. The Agreement is attached to this

Motion as Exhibit 1.

        Pursuant to Fed. R. Civ. P. 23(e), “a certified class . . . may be settled, voluntarily

dismissed, or compromised only with the court’s approval.” Generally, such approval is obtained

through a two-step process: First, counsel submits the terms of the proposed settlement to the court,

and the court makes a preliminary fairness evaluation. Manual for Complex Litigation, Fourth

§ 21.632 (2004). Second, if preliminary approval is granted, the court directs that notice of the

settlement be given to members of the class, solicits comments and objections from class members

and interested parties, and holds a formal fairness hearing to determine whether the proposed

settlement is fair, reasonable, and adequate. Id. §§ 21.633-35.

        Here, the parties undertake the first step in the approval process. They respectfully jointly

request that the Court enter the Proposed Order Granting Preliminary Approval of Settlement




         Case 2:17-cv-04102-NKL Document 280 Filed 07/08/19 Page 1 of 13
Agreement, Setting Hearing, and Directing Class Notice.1 The Proposed Order would

preliminarily approve the Settlement Agreement and authorize the form and manner of a Notice

of Proposed Class Action Settlement to be sent to Class Members, attached as Exhibit 2.

    I.       OVERVIEW OF THE LITIGATION

         Plaintiffs, by their Next Friends and through counsel, commenced this action on June 12,

2017 against the Director of the Children’s Division (“CD” or “Children’s Division”) of the

Department of Social Services (“DSS”) and the Acting Director of DSS (collectively,

“Defendants”), each in their official capacities. The Complaint, as amended on July 3, 2017,

alleges due process violations with respect to Defendants’ oversight of the administration of

psychotropic medications to Missouri foster children.

         In bringing this action on behalf of themselves and similarly situated children, Plaintiffs

sought to obtain declaratory and injunctive relief regarding at least three alleged deficiencies in

Defendants’ policies, procedures, practices, and customs with respect to the administration of

psychotropic drugs: (1) failure to maintain, and to furnish to caregivers and prescribing physicians,

up-to-date medical records detailing each child’s physical and mental health history; (2) failure to

ensure informed consent to the administration of psychotropic medication, both at the outset and

as treatment continues; and (3) failure to ensure secondary review of all outlier prescriptions by a

qualified, independent child psychiatrist. On July 19, 2018, over Defendants’ objections, the Court

certified a class (the “Plaintiff Class”) consisting of “all children in Children’s Division foster care

custody who presently are, or in the future will be, prescribed or administered one or more




1
  Concurrently with this filing, the parties are submitting to the Court by e-mail a Proposed Order in Microsoft Word
format.



                                       2
          Case 2:17-cv-04102-NKL Document 280 Filed 07/08/19 Page 2 of 13
psychotropic medications while in state care.” M.B. v. Corsi, 327 F.R.D. 271, 282 (W.D. Mo.

2018).2

          In the two years since the suit has been filed, the parties have engaged in extensive

mediation, discovery, and litigation:

         The parties conducted preliminary mediation sessions in late-2017 with Professor James

          Levin at the University of Missouri School of Law.

         The parties undertook substantial document production and electronic discovery, including

          exchanging several rounds of interrogatories and requests for production.

         The parties explored and presented the issues in the case through a variety of filings,

          including fully briefed motions before the District Court to dismiss the case and for

          certification of the Plaintiff Class, and a fully briefed motion to the Eighth Circuit regarding

          class certification.

         The parties took and defended multiple depositions.

         The parties each retained experts, including professionals in the fields of child psychiatry,

          pharmacology, and statistics.

          On June 14, 2018, this Court directed the parties to participate in mediation with the

Director of the Mediation and Assessment Program (“MAP”) for the Western District of Missouri.

Doc. 174. The parties immediately contacted the MAP Director and began settlement negotiations

under her guidance. Nearly a year later, after extensive mediation efforts, the parties notified the




2
  On August 2, 2018, Defendants petitioned for interlocutory appeal of this Court’s class-certification order pursuant
to Federal Rule of Civil Procedure 23(f), which the U.S. Court of Appeals for the Eighth Circuit granted on August
22, 2018. The interlocutory appeal is fully briefed and was argued before the Eighth Circuit on April 18, 2019. The
parties recently notified the Eighth Circuit that a settlement agreement had been reached. If this Settlement Agreement
receives final approval in the trial court, Defendants intend to take additional steps to formally dismiss or resolve the
appeal. If the settlement does not receive final approval in the District Court, Defendants intend to pursue the appeal.


                                        3
           Case 2:17-cv-04102-NKL Document 280 Filed 07/08/19 Page 3 of 13
Court on May 28, 2019 that they had reached an agreement in principle to settle the case. Doc.

270. The Settlement Agreement, Exhibit 1, was executed by all parties as of June 10, 2019. The

Settlement Agreement resolves Plaintiffs’ and the Plaintiff Class’s remaining substantive and

procedural due process claims brought under the Fourteenth Amendment of the U.S. Constitution.

The Settlement Agreement explicitly contemplates dismissal of the pending claims with the Court

retaining jurisdiction for purposes of enforcing the terms of the Settlement Agreement.

   II.      PRINCIPAL TERMS OF THE SETTLEMENT AGREEMENT

         Plaintiffs continue to believe that their due process claims are meritorious and that this

matter was properly certified as a class action. Defendants continue to believe that class

certification was inappropriate and their policies and procedures have not violated and do not

violate the legal or Constitutional rights of any member of the Class. But both sides recognize the

risks, burdens, and uncertainties inherent to litigation. And it became apparent to the parties that

they share some significant common ground: a shared commitment to ensuring that all foster

children in Missouri reasonably receive the medical care they need, and that relevant actors in the

foster care system reasonably oversee (or have an opportunity to raise issues regarding) the

administration of psychotropic medications. Because of the complexity of the issues being

addressed, the parties included subject matter experts in multiple mediation sessions.

         As a result, the Settlement Agreement addresses – in a detailed and specific manner – the

issues raised in Plaintiffs’ Amended Complaint. Although the terms of the Settlement Agreement

speak for themselves, the Agreement includes policy and procedure commitments relating to:

        Training of case management staff and resource providers.

        Medication monitoring, mental health assessments, medical examinations, and concurrent

         non-pharmacological treatment.




                                      4
         Case 2:17-cv-04102-NKL Document 280 Filed 07/08/19 Page 4 of 13
         Medical records, including efforts to build system and reporting capabilities and to comply

          with CD policy on record collection and distribution.

         Secondary review of designated prescriptions of psychotropic medications by a child and

          adolescent psychiatrist.

         Informed consent and youth assent to the administration of psychotropic medications,

          including periodic review.

         A Psychotropic Medication Advisory Committee to provide professional and technical

          consultation and policy advice on issues related to psychotropic medication.

         Excessive dosage guidelines based on advice from and consultation with medical and

          clinical experts.

Exhibit B to the Settlement Agreement sets forth benchmarks and data sharing for each section of

the Agreement. Finally, the Settlement Agreement provides for an independent “Data Validator,”

to be retained by Defendants, for purposes of verifying and reporting on data in connection with

the exit criteria identified in the Agreement.

   III.       THE SETTLEMENT SHOULD BE PRELIMINARILY APPROVED

          “When a proposed class-wide settlement is reached, it must be submitted to the court for

preliminary approval.” Komoroski v. Util. Serv. Partners Private Label, Inc., No. 4:16-CV-00294-

DGK, 2017 WL 3261030, at *1 (W.D. Mo. July 31, 2017). “Preliminary approval does not require

the court to decide the ultimate question whether a proposed settlement is fair, reasonable, and

adequate. At this stage, the issue is whether the proposed settlement falls within the range of

fairness so that notice of the proposed settlement should be given to class members and a hearing

should be scheduled to consider final approval.” Id. (citing Manual for Complex Litigation, supra,

§ 21.632). Put another way, “[a]t the preliminary approval stage, the ‘fair, reasonable, and



                                       5
          Case 2:17-cv-04102-NKL Document 280 Filed 07/08/19 Page 5 of 13
adequate’ standard is lowered, with emphasis only on whether the settlement is within the range

of possible approval due to an absence of any glaring substantive or procedural deficiencies.”

Schoenbaum v. E.I. DuPont de Nemours & Co., No. 4:05-CV-01108-ERW, 2009 WL 4782082, at

*3 (E.D. Mo. Dec. 8, 2009). The types of issues the Court may consider on a motion for preliminary

approval include “whether the settlement carries the hallmarks of collusive negotiation or

uninformed decision-making, is unduly favorable to class representatives or certain class members,

or excessively compensates attorneys.” Id. A proposed settlement “is presumptively reasonable at

the preliminary approval stage, and there is an accordingly heavy burden of demonstrating

otherwise.” Id.; see also Marshall v. Nat’l Football League, 787 F.3d 502, 508 (8th Cir. 2015) (“A

settlement agreement is presumptively valid.” (internal quotation marks and citation omitted)).

       Preliminary approval of the Settlement Agreement in this case is warranted. As discussed

above, the Settlement Agreement directly addresses alleged due process violations in connection

with the oversight of the administration of psychotropic medications to foster children in

Defendants’ custody. The Eighth Circuit has long recognized that “[t]he law strongly favors

settlements” and “[c]ourts should hospitably receive them.” Little Rock Sch. Dist. v. Pulaski Cty.

Special Sch. Dist. No. 1, 921 F.2d 1371, 1383 (8th Cir. 1990); see also Petrovic v. Amoco Oil Co.,

200 F.3d 1140, 1148-49 (8th Cir. 1999) (stating that “[j]udges should not substitute their own

judgment as to optimal settlement terms for the judgment of the litigants and their counsel”

(alteration in original) (citation omitted)). Additionally, “[a]s a practical matter, a remedy that

everyone agrees to is a lot more likely to succeed than one to which the defendants must be dragged

kicking and screaming.” Little Rock Sch. Dist., 921 F.2d at 1383.

       There is no basis for any assertion that the Settlement Agreement is based on inadequate

information or is the product of inappropriate collusion. The Settlement Agreement is the result of




                                     6
        Case 2:17-cv-04102-NKL Document 280 Filed 07/08/19 Page 6 of 13
extensive, arm’s length negotiations between seasoned counsel, with the assistance of various

technical and other subject matter experts. A court should give weight to the experience and

considered views of the attorneys who prosecuted the case and negotiated the settlement. See

DeBoer v. Mellon Mortg. Co., 64 F.3d 1171, 1178 (8th Cir. 1995) (noting that “[t]he views of the

parties to the settlement must also be considered,” particularly where “class counsel is experienced

in this type of litigation”); In re H&R Block IRS Form 8863 Litig., No. 4:13-MD-02474-FJG, 2016

WL 7229890, at *1 (W.D. Mo. Jan. 12, 2016) (granting preliminary approval to an agreement that

“was entered into by experienced counsel and only after extensive arm’s-length negotiations”).

Further, the Settlement Agreement was reached through numerous in-person and telephonic

mediation sessions with a highly experienced and nationally respected mediator, after continuous

back-and-forth communications over almost a year. See In re Bisphenol-A (BPA) Polycarbonate

Plastic Prods. Liab. Litig., No. 4:08-1967-MD-W-ODS, 2011 WL 13152798, at *1 (W.D. Mo.

Jan. 7, 2011) (granting preliminary approval to a settlement achieved by “experienced counsel”

after “extensive arms-length negotiations” which included “mediation supervised by a former

United States District Judge”); Tracy v. Telemetrix, Inc., No. 8:12-CV-359, 2017 WL 5590217, at

*1-2 (D. Neb. Nov. 16, 2017) (approving a class settlement where the parties engaged in “arms-

length negotiations” with a “highly experienced mediator”), report and recommendation adopted,

No. 8:12-CV-359, 2017 WL 5564565 (D. Neb. Nov. 17, 2017).

       Similarly, “[t]he proceedings that occurred before the parties reached the Settlement

Agreement gave counsel opportunity to adequately assess this case’s strengths and weaknesses

and thus to structure the Settlement in a way that adequately accounts for those strengths and

weaknesses.” In re H&R Block, 2016 WL 7229890, at *1; see also Tracy, 2017 WL 5590217, at

*2 (observing that the “proposed settlement comes at an advanced stage of the lawsuit, after both




                                     7
        Case 2:17-cv-04102-NKL Document 280 Filed 07/08/19 Page 7 of 13
sides explored the facts and the potential benefits and risks of proceeding to trial”). Settlement was

reached in this case after Plaintiffs had received approximately 1.5 million pages of documents

from Defendants, including emails, spreadsheets, case files, medical records, and internal reports,

and Plaintiffs had produced nearly 50,000 pages of documents to Defendants. The parties engaged

in fifteen fact and 30(b)(6) depositions and exchanged numerous requests for production and

interrogatories. The parties each had or retained experts in fields including child psychiatry,

pharmacology, and statistics. Before certain litigation deadlines were stayed to facilitate

mediation, Plaintiffs’ experts alone produced more than 100 pages of written reports summarizing

their opinions.

       Finally, even given the advanced stage of the current litigation, the complexity and expense

of further litigation favors approval. Class actions “place an enormous burden of costs and expense

upon [] parties,” Marshall, 787 F.3d at 512 (alteration in original) (citation omitted), and “[t]he

very purpose of compromise is to avoid the delay and expense of . . . a trial,” DeBoer, 64 F.3d at

1178 (second alteration in original) (quoting Grunin v. Int'l House of Pancakes, 513 F.2d 114, 123

(8th Cir. 1975)). Defendants have alleged numerous legal and factual defenses that, absent

settlement, will require significant additional discovery, including the taking of previously

scheduled depositions of several remaining fact witnesses, the provision of supplemental

interrogatory and request-for-production responses, the production of Defendants’ expert reports,

and the taking and defending of the depositions of Plaintiffs’ and Defendants’ expert witnesses.

Daubert and dispositive motions loom as well, along with all of the effort required to prepare for

any trial. Absent approval of the Settlement Agreement, this pre-trial and trial work (not to mention

the work associated with any substantive appeal) is expected to take a significant additional

amount of attorney time and judicial resources.




                                     8
        Case 2:17-cv-04102-NKL Document 280 Filed 07/08/19 Page 8 of 13
   IV.      THE PROPOSED CLASS NOTICE SHOULD BE APPROVED

         Rule 23 provides that “[f]or any class certified under Rule 23(b)(1) or (b)(2), the court may

direct appropriate notice to the class.” Fed. R. Civ. P. 23(c)(2)(A). The adequacy of a settlement

notice in a class action is measured by reasonableness. Petrovic, 200 F.3d at 1153 (holding that

the notice of a class action settlement “need[s] only satisfy the ‘broad reasonableness standards

imposed by due process’” (quoting Grunin, 513 F.2d at 121 (internal quotations omitted))). Class

notice is adequate if it is “reasonably calculated, under all the circumstances, to apprise interested

parties of the pendency of the action and afford them an opportunity to present their objections.”

Id. (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)).

         The parties in this case have agreed to a Notice of Proposed Class Action Settlement

attached as Exhibit 2. The proposed Notice summarizes the topics addressed by the proposed

Settlement Agreement, provides instructions on how to obtain full copies of the Settlement

Agreement, and advises recipients what to do if they have questions. The Notice describes the

procedures for persons who wish to be heard in favor of or in objection to the Settlement

Agreement and will specify the date, time, and place of the formal fairness hearing to be set by the

Court. The proposed Notice comports with Rule 23 and the requirements of due process.

   V.       CONCLUSION

         Taking into account the standards set forth above, the proposed Settlement Agreement falls

within the range of possible approval. The parties respectfully request that the Court enter the

Proposed Order Granting Preliminary Approval of Settlement Agreement, Setting Hearing, and

Directing Class Notice. The Proposed Order will preliminarily approve the Settlement Agreement

and authorize the form and manner of a Notice of Proposed Class Action Settlement to be sent to

the Class Members.




                                      9
         Case 2:17-cv-04102-NKL Document 280 Filed 07/08/19 Page 9 of 13
DATED: July 8, 2019



                                   Respectfully submitted by:

                                   CHILDREN’S RIGHTS, INC.

                                   /s/ Elizabeth Pitman Gretter
                                   Elizabeth Pitman Gretter, admitted pro hac vice
                                   Samantha M. Bartosz, admitted pro hac vice
                                   Stephen Dixon, admitted pro hac vice
                                   Aaron Finch, admitted pro hac vice
                                   Erin McGuinness, admitted pro hac vice
                                   Danielle Rosenthal, admitted pro hac vice
                                   Daniele Gerard, admitted pro hac vice
                                   Jonathan King, admitted pro hac vice
                                   88 Pine Street, Suite 800
                                   New York, New York 10005
                                   (212) 683-2210
                                   (212) 683-4015 (fax)
                                   egretter@childrensrights.org
                                   sbartosz@childrensrights.org
                                   sdixon@childrensrights.org
                                   afinch@childrensrights.org
                                   emcguinness@childrensrights.org
                                   drosenthal@childrensrights.org
                                   dgerard@childrensrights.org
                                   jking@childrensrights.org

                                   SAINT LOUIS UNIVERSITY LEGAL CLINIC

                                   John J. Ammann, MO Bar No. 34308
                                   100 N. Tucker Blvd., Suite 704
                                   Saint Louis, MO 63101-1911
                                   (314) 977-2778
                                   (314) 977-1180 (fax)
                                   ammannjj@slu.edu

                                   NATIONAL CENTER FOR YOUTH LAW

                                   Leecia Welch, admitted pro hac vice
                                   Poonam Juneja, admitted pro hac vice
                                   Freya Pitts, admitted pro hac vice
                                   405 14th Street, 15th Floor
                                   Oakland, California 94612



                                   10
      Case 2:17-cv-04102-NKL Document 280 Filed 07/08/19 Page 10 of 13
                             (510) 835-8098
                             (510) 835-8099 (fax)
                             lwelch@youthlaw.org
                             pjuneja@youthlaw.org
                             fpitts@youthlaw.org

                             MORGAN, LEWIS & BOCKIUS LLP

                             Scott T. Schutte, admitted pro hac vice
                             77 West Wacker Drive, 5th Floor
                             Chicago, IL 60601
                             (312) 324-1000
                             scott.schutte@morganlewis.com

                       ATTORNEYS FOR PLAINTIFFS

                             ERIC SCHMITT
                             Missouri Attorney General

                             /s/ Russell J. Keller
                             Russell J. Keller, MO Bar No. 58393
                             Assistant Attorney General
                             615 East 13th Street, Suite 400
                             Kansas City, MO 64106
                             Phone: 816-889-5023
                             Fax: 816-889-5006
                             Russell.Keller@ago.mo.gov

                             Scotty L. Allen, MO Bar No. 49605
                             Assistant Attorney General
                             Missouri Attorney General’s Office
                             207 West High Street
                             P.O. Box 899
                             Jefferson City, MO 65102
                             Phone: 573-751-6733
                             Fax: 573-751-9456
                             Scotty.Allen@ago.mo.gov

                             David Dean, MO Bar No. 67190
                             Assistant Attorney General
                             Missouri Attorney General’s Office
                             815 Olive Street, Suite 200
                             St. Louis, MO 63101
                             Phone: 314-340-7950
                             Fax: 314-340-7029
                             David.Dean@ago.mo.gov



                             11
Case 2:17-cv-04102-NKL Document 280 Filed 07/08/19 Page 11 of 13
                       ATTORNEYS FOR DEFENDANTS




                             12
Case 2:17-cv-04102-NKL Document 280 Filed 07/08/19 Page 12 of 13
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certify that a copy of the foregoing was filed electronically with

the Clerk of the Court on July 8, 2019, to be served by the operation of the Court’s CM/ECF

electronic filing system upon all parties.



                                       /s/ Elizabeth Pitman Gretter
                                              Plaintiffs’ Counsel

                                       /s/ Russell J. Keller
                                             Defendants’ Counsel




        Case 2:17-cv-04102-NKL Document 280 Filed 07/08/19 Page 13 of 13
